OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Objection to the question whether the witness had been previously arrested was properly sustained (Richardson, Evidence [10th ed — Prince], § 506; Fisch, New York Law of Evidence [2d ed], § 458). So far as defense counsel sought to question about a charge adjourned in contemplation of dismissal, he did no more than ask for time to find out what the final disposition of the charge was and never followed up on it. Thus, the issue was not preserved for our consideration.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.